United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3575
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                            Kelvin Maximillion Stanford

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                             Submitted: March 7, 2013
                               Filed: April 5, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

       Kelvin Stanford appeals after he pled guilty to drug and firearm offenses and
the district court1 imposed a within-Guidelines-range sentence. Stanford’s counsel has


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the district court committed an error in calculating Stanford’s
Guidelines range, imposed an unreasonable sentence, and plainly erred in imposing
a special condition of supervised release.

       First, we conclude that there is no merit to counsel’s argument challenging the
district court’s Guidelines calculations. See United States v. Swanson, 610 F.3d 1005,
1007-08 (8th Cir. 2010) (district court’s Guidelines applications are reviewed de novo
and its factual findings are reviewed for clear error; application of firearm
enhancement requires district court to make finding that gun facilitated or had
potential to facilitate drug possession; facilitation requirement “may be met when a
defendant concurrently possesses drugs and a firearm while in public, like in a car”).
Second, we find no basis for concluding that the district court abused its discretion by
imposing an unreasonable sentence. See Gall v. United States, 552 U.S. 38, 51 (2007)
(discussing appellate court review of sentencing decision under abuse-of-discretion
standard; noting that appellate court may apply presumption of reasonableness to
within-Guidelines-range sentence). Third, we conclude that the district court did not
plainly err in imposing an alcohol ban as a special condition of Stanford’s supervised
release. See United States v. Roberts, 687 F.3d 1096, 1100-01 (8th Cir. 2012)
(upholding alcohol ban for daily, heavy user of marijuana, because alcohol use limits
recovering person’s ability to maintain drug-free lifestyle). Finally, having reviewed
the record independently under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no
non-frivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                          -2-